Citation Nr: 1017167	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent 
disabling for service connected generalized anxiety 
disorder with depression and phobic symptoms.

2.	Entitlement to service connection for a back condition.

3.	Entitlement to total disability on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back 
condition and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's generalized anxiety disorder is characterized 
by anxiety, circumstantial speech, fair insight and judgment, 
and disturbances of mood, which have resulted in occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
for generalized anxiety disorder are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a September 2005 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.  In addition, in May 2006, the RO sent 
the Veteran a letter that informed how the disability ratings 
and effective dates are assigned, as required by Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The RO sent the 
Veteran a SSOC in May 2007.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, VA medical 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Generalized Anxiety Claim

The Veteran was service connected for anxiety neurosis in 
March 1946, evaluated as 10 percent disabling, effective 
February 20, 1946.  In a January 1989 rating decision, that 
evaluation was recharacterized as generalized anxiety 
disorder and was increased to 30 percent, effective September 
1988.  He filed a claim for an increased rating in May 2005.

VA treatment records from February 2005 include a review of 
the Veteran's psychiatric system, which notes that he denied 
depression.  During a general VA examination in September 
2005, the Veteran's psychiatric symptoms were described as 
appropriate speech, appropriate behavior, and occasional 
depression.  The examiner noted that the Veteran spoke about 
his son's PTSD and financial problems since the World Trade 
Center incident.

Also in September 2005, the Veteran underwent a VA 
psychological examination in conjunction with this claim.  At 
that time he complained of depression, loss of interest and 
loss of energy in activities, difficulty concentrating, and 
suicidal ideation, but no plan.  The Veteran also reported 
insomnia but felt that it was due to his blood pressure 
medication.  He reported occasional nightmares related to the 
military, anxiety, and frustration.  He made good eye contact 
and presented with full range of affect.  While a veteran's 
rating on the Global Assessment of Functioning (GAF) scale is 
not dispositive, the Board notes that the examiner assigned a 
GAF score of 55, which indicates moderate symptoms OR 
moderate difficulty in social, occupational, or school 
functioning.  Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).

VA outpatient treatment records from April 2006 note that the 
Veteran was anxious, pleasant, and interactive.  He was 
appropriately dressed for the weather.  His speech was 
circumstantial with over elaborate details, but with normal 
rate and volume.  His mood was dysphoric.  His affect was 
anxious.  His thought content was preoccupied with the impact 
of injury, his limitations, phase of life issues, aging, 
physical problems, and his wife's possible memory issues.  He 
had no overt psychotic symptoms.  His cognitive function was 
intact.  He denied suicidal and homicidal ideations.  His 
judgment and insight were fair.

VA treatment records from June 2006 note that the Veteran was 
alert, oriented, and slightly anxious.  His speech was 
circumstantial at times.  He over elaborated details.  He 
denied suicidal and homicidal ideations, delusions, and 
hallucinations.  His judgment and insight were fair.  The 
Veteran reported no psychosis or feelings of worthlessness.

VA records from November 2006 note that the Veteran was in 
pain.  He was appropriately groomed for the weather.  His 
speech was coherent and relevant.  His mood was dysphoric.  
His affect was restricted and anxious.  He had no overt 
psychotic symptoms.  His cognitive function was intact.  He 
denied suicidal and homicidal ideations.  His judgment and 
insight were fair.  He was again given a GAF score of 55.

VA records from December 2006 note that the Veteran was 
pleasant and interactive.  He was appropriately groomed for 
the weather.  His speech was coherent, relevant, and 
circumstantial.  His mood was euthymic.  His affect was 
appropriate.  He had no overt psychotic symptoms.  His 
cognitive function was intact.  He denied suicidal and 
homicidal ideations.  His judgment and insight were fair.  He 
was again given a GAF score of 55.

The symptoms listed above most nearly approximate the 
criteria for a 30 percent evaluation.  The Veteran displayed 
symptoms of anxiety, depression, nightmares, loss of interest 
and loss of energy in activities, difficulty concentrating, 
and suicidal ideation, which resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal.

Based on the evidence described above, the Board finds that 
the Veteran meets the criteria for a rating of 50 percent, 
but no more, for general anxiety disorder.  The record shows 
that the Veteran's generalized anxiety disorder is 
characterized by circumstantial speech, fair insight and 
judgment, and disturbances of mood, which have resulted in 
occupational and social impairment with reduced reliability 
and productivity, but not deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
See 38 C.F.R. § 4.130, DC 9400.  For these reasons, the Board 
determines that preponderance of the evidence is in favor of 
the assignment of an evaluation of 50 percent, but no more, 
for general anxiety disorder.  Accordingly, the appeal is 
granted to that extent.

The Board finds that at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
Veteran's service connected general anxiety disorder 
warranted an evaluation greater than 50 percent; thus staged 
ratings are unnecessary.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  While the 
record indicates that the Veteran is currently unemployed 
following the closing of his in-laws' business, there is no 
indication that his psychiatric condition has made him 
unemployable.  Thus, the evidence of record does not reflect 
any factor which takes the Veteran outside of the norm, or 
which presents an exceptional case where the currently 
assigned 50 percent rating is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997) (quoting Floyd v. Brown, 9 Vet. App. 88, 94-96 
(1996)); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 50 percent, but no more, for 
service connected general anxiety disorder is granted.


REMAND

Back Condition Claim

The Veteran is currently diagnosed as having lumbar disc 
disease.  In support of his claim, he reports having back 
pain since service.  The service treatment records show that 
he complained of back pain in December 1945 and that X-ray 
study conducted that month was negative.  In establishing 
service connection for psychiatric disability in March 1946, 
the RO granted service connection for "anxiety neurosis, 
evidenced by various somatic complaints, including back 
ache."  In light of the Veteran's contentions and the state 
of the record, it is unclear whether the Veteran has a 
physical disability involving his lumbar spine that is 
related to or had its onset in service.  As such, the Board 
finds that this case must be remanded for a VA examination.  
See McLendon v. Nicholson, 20 Vet. App. 303, 311 (2006).

TDIU Claim

Additionally, the Board notes that, as any decision with 
respect to the claim for service connection may affect the 
Veteran's claim for a TDIU, this claim is inextricably 
intertwined with the claim for service connection.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, 
it follows that, any Board action on the TDIU claim, at this 
juncture, would be premature.  Hence, a remand of this matter 
is warranted, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for an examination 
to determine the nature and etiology of 
any back condition found to be present.  
The claims file should be made 
available to the examiner and reviewed 
in conjunction with this examination.  
Specifically, the VA examiner should 
address the following questions:

a.	Does the Veteran currently suffer 
from a diagnosed back disability?

b.	If so, is it at least as likely as 
not than any currently diagnosed 
back disability is related to or 
had its onset in service.  In 
offering this impression, the 
examiner must acknowledge and 
discuss the Veteran's report of 
back problems since service and 
the notations in the service 
treatment records and the March 
2007 opinion of a VA physician, 
who attributed the Veteran's 
lumbar disc disease to trauma 
sustained in an in-service 
incident.  

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached in a 
legible report.

2.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
service connection for a back condition 
and for a TDIU on appeal in light of 
all pertinent evidence and legal 
authority.

3.	If the benefits sought on appeal remain 
denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of 
the case that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


